REPORTED

IN THE COURT OF SPECIAL APPEALS

         OF MARYLAND

             No. 1410

       September Term, 2013




  MICHAEL ANTHONY JOHNSON

                 v.

     STATE OF MARYLAND




   Meredith,
   Woodward,
   Friedman,


                JJ.


      Opinion by Woodward, J.



   Filed: May 31, 2016
       Michael Johnson, appellant, was convicted by a jury in the Circuit Court for Prince

George’s County of one count of stalking, ten counts of reckless endangerment, two counts

of harassment, ten counts of harassment by electronic mail (“email”), and fifty counts of

violating a protective order. As a result, the court imposed concurrent and consecutive

sentences which, in the aggregate, totaled eighty-five years and ninety days’ imprisonment.

       On appeal, appellant raises the following questions,1 which we have slightly

reworded:

            1.      Did the trial court err by failing to merge appellant’s ten
                    convictions for email harassment under Section 3-805 of the
                    Criminal Law Article, which punishes a “course of conduct”?

            2.      Did the trial court err by failing to merge appellant’s fifty


      1
          Appellant’s questions as stated in his brief are:

            1.      Under Md. Code Ann., Criminal Law, §3-805, which punishes
                    a “course of conduct,” must appellant’s ten convictions for
                    email harassment merge?

            2.      Whether appellant’s fifty convictions for violating a protective
                    order covering conduct on nine separate days, that resulted in
                    fifty separate one-year consecutive sentences, must merge
                    based on the day each occurred?

            3.      Whether appellant’s convictions for reckless endangerment by
                    posting material on Craigslist.com must merge when the two
                    convictions could have been based on the same conduct?

            4.      Did the trial court err by permitting the victim to testify in
                    rebuttal to details of an assault for which appellant was not on
                    trial?

            5.      Did the trial court err in admitting printouts of emails the
                    victim said were sent by appellant?
                  convictions for violating a protective order into nine
                  convictions, based on conduct occurring on nine separate
                  days?

           3.     Did by trial court err by failing to merge two of appellant’s
                  reckless endangerment convictions based on the conduct of
                  posting material to Craigslist.org?

           4.     Did the trial court err by permitting the victim to testify in
                  rebuttal to appellant’s prior convictions of assault and
                  violation of a protective order?

           5.     Did the trial court err in admitting printouts of emails the
                  victim said were sent by appellant?

       For the following reasons, we shall answer these questions in the negative and,

accordingly, affirm the judgments of the circuit court.

                                    BACKGROUND

       Angell Williams and appellant were married and in 2010 had a son together; they

separated in the summer of 2010 and divorced in September 2011. In July 2010, Williams

obtained a protective order against appellant. On February 27, 2011, appellant was arrested

for violating the protective order. Appellant went to jail, but was released the same night.

On February 28, 2011, appellant attacked Williams as she was getting into her car; he was

arrested for second degree assault, found guilty of violating the protective order and

assaulting Williams, and sentenced to a year of imprisonment.

       On June 20, 2012, Williams could not log into her MSN email account. When she

tried to reset her password, she noticed that the recovery email address listed was not hers,

but instead was that of Mikejohnson516@yahoo.com, appellant’s email address. That same

                                             2
day, three to four men came to Williams’s home and said they were responding to a sex ad

on Craigslist. One such man showed Williams the ad on his phone; the ad contained old

pictures of Williams, her name and address, as well as an invitation for men to come to

Williams’s home and have sex with her. Williams, who had not placed the ad, called 911.

The police came to her home, but said that there was nothing they could do without proof

of who created the ad.

       On June 21, 2012, Williams received messages from several of her friends on

Facebook, asking Williams why she created another Facebook page. Williams went on

Facebook and saw the new page, which, like the Craigslist ad, contained old pictures of

Williams, as well as her address and prices listed for various sex acts. Williams recognized

that the pictures were from her hacked MSN email account. Also on June 21, 2012, Williams

received an email message from Gmail notifying her that she had attempted to reset the

password for her email account. Williams notified Gmail that she had not attempted to reset

her password. On June 21, 2012, approximately forty men came to Williams’s home in

response to sex ads. One of these men showed her the Craigslist ad to which he was

responding. The ad read:

           This is real, rape me. I want some guys to knock on my door. When
           I open it, smack me, push me down, rip my panties off, fuck me and
           leave me. No talking, just rape me and go. If your [sic] down, no
           emails, just come over, 7300 18th Ave, Apartment 202, Hyattsville,
           Maryland 20783, map quest it and come on over. Real men step up.

       On June 23, 2012, as men were still coming to Williams’s home, Williams received


                                             3
emails from Mikejohnson516@yahoo.com, appellant’s email account. The first email read:

“You having fun yet.” Williams replied: “Stop[] sending people to my house to have sex

with my kids and me. That’s solicitation.” Appellant responded, “Don’t know what you’re

talking about, but maybe we can work something out so I can make it stop for you.”

Williams responded, “Maybe your probation officer can help me;” a condition of appellant’s

probation was to have no contact with Williams. Appellant replied:

           301-699-3644, Agent Jones, call when you’re ready, don’t see how
           that will stop your problem since I heard your address is posted on a
           lot of adult websites; and I think I could help you get them down.
           But, if I’m not here, maybe they will stay up there. Whoever put
           them up there must not know it’s some crazy people out there. Be
           safe from leaving your house. Hope nobody hangs around, but, like
           I said, maybe we can work something out.

The email exchanges continued; that same day, Williams filed a petition for a protective

order against appellant and received a temporary protective order. She also called 911 and

gave the police who responded a copy of the temporary order. The police said that they

would attempt to serve appellant with such order.

      Williams received another email from appellant on June 24, 2012, which read:

           Your life wasn’t meant to be normal. You can try to be something
           you’re not, but your life has never been normal for 32 years, so why
           do you think it’s going to change. It’s okay to lie to other people like
           your life is something it’s not, but what about yourself? It will always
           catch up to you. This is how your life has been and always be. Love
           always, bye Big Head.

      Men were still coming to Williams’s home at all hours of the day and night. Williams

would tell the men that the ads were fake and ask what website had posted the ad; then she

                                              4
would contact that website and ask it to take down the ad.             One ad posted on

Blackplanet.com read:

           Hello, I’m Angell. I’m looking for sex and sex only. I swallow. I do
           anal and groups up to five guys at once. If you’re not in Maryland,
           DC or Virginia, please don’t bother me. If you do live in the DMV,
           holla at your girl with that wet-wet and sloppy head. I live in Riggs
           Hill Condos, so if you close by, hit me up.

       Williams called 911 again on June 26, 2012, in an attempt to put a stop to the men

responding to the ads. The police advised her to press charges for violation of a protective

order, which she did the next day.

       On June 29, 2012, the circuit court held a hearing on the final protective order.

Williams showed the court the emails and ads. The court granted the final protective order

and ordered appellant to not have any contact with Williams.

       On July 6, 2012, as men were still coming to Williams’s home, Williams received an

email from riffraffshawn@yahoo.com. Williams had a friend with the stage name of Riffraff

Shawn that appellant knew, but Williams and Shawn never exchanged emails. The email

said: “It will be about 25-40 folks comin over between now and Saturday, so keep doin you

and givin your number out and suckin and fuckin. I will have you workin in no time.” A

few hours later, Williams received a second email from the same address; it read: “Get a

hotel room tomorrow and I will meet you there. Fuck me the whole day and it will stop.

Don’t and there will be no peace for you. I will have folks comin over there until you

move.”


                                             5
        Williams, who suspected that the emails were coming from appellant, replied to the

e-mail in the hopes that appellant would identify himself, and to figure out “how he could

be set up” so that police could arrest him. Williams also called the police to ask them for

help in catching appellant; she suggested that the police “book the hotel room and have him

go there an[d] arrest him.” The police told Williams to file charges, which she did that day.

Williams also bought a shotgun to protect herself and her four children from appellant.

        Williams received additional emails from the riffraffshawn@yahoo.com address on

July 9, with further demands that Williams meet him at a hotel room. Williams replied,

“Sure. I’ll do it. I don’t have a credit card or debit card though.” Although Williams had

no intentions of meeting him, she had hoped that appellant would stop posting the ads, as

men were still coming to her home.

        On July 13, 2012, Williams received an email from the riffraffshawn@yahoo.com

email address with a new ad. The ad, which contained the same old photos of Williams that

were from her hacked MSN email account, as well as her address, read: “Come over,

looking for good dick.” That same day, Williams received additional emails from the

riffraffshawn@yahoo.com email address pressuring her to meet him at a hotel. When

Williams refused, she received the following response: “It’s cool. I’m going on the kids[’]

school website and post your ad for sex since it don’t matter.” Williams received another

email on July 13 with the post on the school website, which contained the same pictures and

read:


                                             6
           Hi, my name is Angell Mary Williams. I’m the mother of [AC] and
           [CC] and I will have sex with there [sic] teachers in return for them
           getting passing grades. It can be for however long they attend the
           school and they get passing grades. I live at 7300 18th Avenue,
           Apartment 202, Hyattsville, MD 20783, and have done this at all
           there [sic] other schools and don’t mind doing it here as well. Thank
           you, and hope we have a great year together.

       On July 14, Williams received the following email:

           To whom may read this, the part of the investigation that leads to read
           this, I’m not sorry for the events that happened to Ms. Williams. All
           the chances to not let it get this far, but she refused to, so her blood
           is not on my hands. She should have known by now that all she had
           to do was one thing, and she played a joke with her own life. I know
           that you’re reading this after the fact and look at me as a monster, but
           maybe she wanted it this way. That’s why she chose to play with her
           life. That being said, I want to say good-bye to my mother and father
           and kids. I love them very much. I was a man pushed into this,
           pushed to do this. I hope Angell’s mom will take care of her kids
           after this; and I hope they will grow up and not make the same
           mistakes. Your life is not a game because you should always do all
           you can do. Too bad Angell didn’t. Bye.

       Williams continued to receive emails from the riffraffshawn@yahoo.com email

address on July 16, 2012, again pressuring Williams to book a hotel room and then

threatening to kill her. One email read:

           The best part about it is with all the people coming to your house at
           random, you don’t know when it will be me. I started this plan a long
           time ago. The people in the building know all about the traffic you
           have had, people outside yelling your name. They open the door for
           folks so when I come, it won’t even look strange, walk right up and
           kick the door in and you’ll see the rest.

Another email read:

           I want to leave you alone and would have if you had got the room.

                                              7
           And yes, I have changed. That’s why I’m trying to give you a chance,
           but I know you think I’m joking or just trying to bully you, but you
           will know that I’m for real when I tie you up and fuck you in the
           ass with a broom stick. I’m not going to just kill you, but put you
           through pain first. That’s how I know the police will kill me
           because I’m going to take my time with you, but enough with all the
           talk. See you soon. It’s okay. I don’t expect to live through this
           anyway.

(Emphasis added).

       Williams received another email that read: “I love it when I have the chance to prove

my point. I swear on my grandmother’s grave you will die. You can believe me or not

unless your baby is superman and can stop bullets. See you soon.” Williams received another

email that day that read: “You’ll wish you was back in your childhood getting raped, the

things I’m going to do to you, then leave your dead raped body in the woods.” Williams

called the police on July 16, 2012, after receiving an e-mail that stated “that he was outside

my house . . . come on to the balcony, I’ll shoot you from there.”

       Williams received additional emails from the riffraffshawn@yahoo.com email

address on July 17, 2012. One such email contained a video of someone being raped; the

message read: “You should let the girls watch this so they will know what they got coming.”

Later that day, Williams received another email asking: “Are the girls there? I could have

them cherries busted before you get back.” On July 17, men were still coming to Williams’s

home “at the same frequency” as they had earlier in the summer.

       On July 18, 2012, Williams received more emails from the riffraffshawn@yahoo.com

email address; one such email referred to Williams as “Big Head,” appellant’s nickname for

                                              8
Williams, and was signed “Love you always, Your Mike.”

       On July 19, 2012, Williams received an email from the riffraffshawn@yahoo.com

email address that referred to Williams as “the mother of my child.” Another email Williams

received that day from the riffraffshawn@yahoo.com email address contained an ad with the

same photos and Williams’s address, which read: “I’m a single parent looking to make some

extra cash. I swallow. I do anal and groups.” The email stated: “I have printed out 250 of

those and will be passing them all over the DMV, putting them in barber shops, metro

stations, malls, gas stations, office buildings, strip clubs, so be ready.” Around fifty men

came to Williams’s home on July 19.

       On    July    22,   2012,    Williams     received    another    email    from    the

riffraffshawn@yahoo.com email address that read: “I’m going to honk the horn. I’m in the

red truck.” At that point, Williams, who was inside her apartment, heard a horn honk. She

went down to the landing of her apartment building and saw a red truck but could not see

the driver’s face; Williams called 911. The police arrived and arrested the man in the truck,

who was not appellant.

       According to Williams, approximately 400 men, “maybe more,” came to her home

between June 20 and July 22, 2012. Men came every single day during that span of time,

and they would arrive at all hours of the day and night. Williams received no additional

emails from the riffraffshawn@yahoo.com email address after early August 2012.

       On August 1, 2012, Prince George’s County police officers executed a search warrant


                                             9
for appellant’s mother’s home, which was the physical address associated with the IP

address for the riffraffshawn@yahoo.com email account. The police seized multiple

computers, along with photo identifications of appellant, one of which was from the

Maryland National Capitol Park and Planning Commission. Appellant was not present at

the time of the search.

       Appellant was arrested on August 14, 2012. A jury trial was held in the circuit court

from June 10 through June 12, 2013. As previously stated, the jury convicted appellant of

one count of stalking, two counts of harassment, ten counts of harassment by electronic mail,

ten counts of reckless endangerment, and fifty counts of violating a protective order. On

July 18, 2013, the court sentenced appellant to a total of eighty-five years and ninety days’

incarceration, broken down as follows:

           •      1 count of stalking: 5 years, with credit for 351 days served
           •      1 count of harassment: 90 days, consecutive
           •      1 count of harassment: 90 days, concurrent
           •      4 counts of reckless endangerment: 5 years, consecutive
           •      6 counts of reckless endangerment: 5 years, concurrent
           •      10 counts of harassment by electronic mail: 1 year,
                  consecutive
           •      50 counts of violating a protective order: 1 year, consecutive

       Appellant filed a timely appeal on August 5, 2013. Additional facts will be presented

as necessary to resolve the questions presented.

                                      DISCUSSION

                      I. Merger of Email Harassment Convictions

       Appellant asserts that, because the statute prohibiting email harassment was amended

                                             10
in 2012 to add the language “course of conduct,” and his ten convictions were part of a

single course of conduct, those convictions must merge. He contends, therefore, that the

ten separate consecutive sentences he received for such convictions were illegal and

necessitate a remand of his case for resentencing.

       The State responds that the email harassment statute’s unit of prosecution “is each

series of acts over time that shows a continuity of purpose to annoy or alarm, that occurs

after the person has been warned or asked to stop.” According to the State, “the sending of

each series of harassing emails is a separate crime.” The State notes that the statute is

modeled after the telephone misuse statute, and that this Court held that each of two separate

incidences of repeated telephone calls constituted a distinct pattern of conduct.

       “The court may correct an illegal sentence at any time.” Md. Rule 4-345(a). The

Court of Appeals has noted that

           “[w]e have consistently defined this category of ‘illegal sentence’ as
           limited to those situations in which the illegality inheres in the
           sentence itself; i.e., there either has been no conviction warranting
           any sentence for the particular offense or the sentence is not a
           permitted one for the conviction upon which it was imposed and, for
           either reason, is intrinsically and substantively unlawful.”

Bryant v. State, 436 Md. 653, 662-63 (2014) (quoting Chaney v. State, 397 Md. 460, 466

(2007)). Specifically, a court’s failure to merge a sentence renders the sentence or sentences

actually imposed “illegal.” Pair v. State, 202 Md. App. 617, 624 (2011) (“A failure to merge

a sentence is considered to be an ‘illegal sentence’ within the contemplation of [Rule

4-345].” (citation omitted)).

                                             11
      Appellant was convicted under the 2012 version of the email harassment statute, Md.

Code (2002, 2012 Repl. Vol., 2015 Cum. Supp.), § 3-805 of the Criminal Law Article

(“CL”) which provides:

             (a) Definitions.— (1) In this section the following words have the
           meanings indicated.
                 (2) “Electronic communication” means the transmission of
          information, data, or a communication by the use of a computer or
          any other electronic means that is sent to a person and that is received
          by the person.

                 (3) “Interactive computer service” means an information
          service, system, or access software provider that provides or enables
          computer access by multiple users to a computer server, including a
          system that provides access to the Internet and cellular phones.

             (b) Prohibited—(1) A person may not maliciously engage in a
          course of conduct, through the use of electronic communication, that
          alarms or seriously annoys another:

                    (i) with the intent to harass, alarm, or annoy the
                 other;

                     (ii) after receiving a reasonable warning or request
                 to stop by or on behalf of the other; and

                    (iii) without a legal purpose.

                 (2) A person may not use an interactive computer service to
          maliciously engage in a course of conduct that inflicts serious
          emotional distress on a minor or places a minor in reasonable fear of
          death or serious bodily injury with the intent:

                    (i) to kill, injure, harass, or cause serious emotional
                 distress to the minor; or

                    (ii) to place the minor in reasonable fear of death or
                 serious bodily injury.

                                            12
       This Court considered the merger of convictions under a prior version of the email

harassment statute in Donati v. State, 215 Md. App. 686, cert. denied, 438 Md. 143 (2014).

The earlier version of the statute did not contain language referring to the prohibited acts as

“a course of conduct.” Nevertheless, Donati argued that “the unit of prosecution is the

pattern of harassing e-mails, not the individual e-mails, and therefore, the circuit court

imposed an illegal sentence by imposing separate, consecutive sentences for each

conviction.” Id. at 723 (internal quotation marks omitted). In support of his argument,

Donati contended, as appellant does here, “that amendments to C.L. § 3-805 in 2012, which

explicitly prohibit a course of conduct, show the original intent that the unit of prosecution

for email harassment is . . . a pattern of harassment.” Id. (internal quotation marks omitted).

We rejected Donati’s argument, holding that the unit of prosecution was each email sent.

We explained:

                   Pursuant to the language of the statute, the unit of prosecution
           is “the transmission of information or a communication.” Neither of
           these terms are defined in the statute, so we look to the dictionary
           definitions of these terms.

                 Transmission is defined as “an act, process, or instance of
           transmitting.” Communication is defined as “an act or instance of
           transmitting,” “information communicated,” and “a verbal or written
           message.” Both terms contemplate one instance, i.e., a singular
           act.

                 When the General Assembly intends to make the unit of
           prosecution a course of conduct, it has made that intent clear.
           For example, two statutes in effect at the time the email statute
           was enacted in 1989 specifically referred to “repeated calls” or a
           “course of conduct.” The legislature did not use this language in

                                              13
             the statute prohibiting harassment by electronic mail.

                   We agree with the State that the language of the statute here is
             unambiguous. Accordingly, it is not appropriate to infer a different
             meaning based on the legislative history.

Id. at 724-25 (bold emphasis added) (footnote omitted) (citations omitted).

       As appellant correctly points out, the General Assembly added the language “a course

of conduct” to the statute in 2012. 2012 Md. Laws, Chap. 42. Appellant thus argues that

the statute as amended changes the unit of prosecution from each email sent to a “course of

conduct.” Appellant’s argument still fails, because each of appellant’s ten email harassment

convictions corresponds to each day that appellant sent a series of emails to Williams, thus

constituting a separate course of conduct on each such day. We shall explain.

       Donati makes clear that the email harassment statute was modeled after the telephone

misuse statute. Id. at 726. This Court has held that the telephone misuse statute, despite its

prohibition of “repeated calls,” allows for multiple convictions based on multiple, but

distinct, series of “repeated calls.” See von Lusch v. State, 39 Md. App. 517, 525-26, cert.

denied, 283 Md. 740 (1978). Writing for this Court in von Lusch, Judge Charles Moylan,

Jr. wrote:

                    The appellant takes umbrage at having been convicted
             upon two counts—charging violations of the statute on May 5
             and May 11 respectively—rather than upon a single count. The
             appellant points out, quite properly, that under the statute, each
             individual call is not a distinct offense. The statute is aimed
             rather at a pattern of “repeated calls.” What he fails to perceive
             is that even patterns (each embracing a complex of individual
             calls) may be in the plural. The evidence here was legally

                                              14
           sufficient to establish one pattern of repetitive calls on May 5 and
           again a distinct and separate pattern of repetitive calls on May
           11.

                  The appellant made a distinct flurry of calls on May 5.
           Forty-three calls were placed within a seven-hour period. Ten of
           them actually reached Mr. Grollman. The appellant admitted that he
           dialed Mr. Grollman 43 times on May 5. He would announce to Mr.
           Grollman the time of day and would then “yell” out, “Flight
           overhead.” The appellant admitted that he knew that Mr. Grollman
           had a heart condition and that he (the appellant) “had hoped to wear
           him down.”

                  A distinct episode occurred on May 11, six days later. The
           calls were made on weekends. The appellant did not bother to see
           Mr. Grollman personally even though he lived but a block and a half
           away. He did not call Mr. Grollman at the Commissioner’s Office in
           the Court House during the working week. The May 5 calls were all
           made to Mr. Grollman’s residence. The May 11 calls were made to
           Mr. Grollman at the store which adjoined his home. On May 11,
           fourteen calls were received by Mr. Grollman in one 25-minute
           period.

                  The episodes were distinct and we perceive no error.

Id. (emphasis added).

       In the case sub judice, appellant was convicted of ten counts of violating the e-mail

harassment statute for emails he sent to Williams on ten different days: June 24, July 6, July

9, July 13, July 14, July 16, July 17, July 18, July 19, and July 22, 2012. Unlike Donati,

appellant was not convicted of violating the statute for each email that he sent to Williams.

See Donati, 215 Md. App. at 722-23. Similar to von Lusch’s distinct episodes of “repeated

calls” on two different days, each day that appellant harassed Williams via a series of emails

constituted a distinct “pattern” or course of conduct in violation of the e-mail harassment

                                             15
statute. See CL § 3-805; 39 Md. App. at 525-26. As a result, the circuit court properly

imposed separate sentences for each of appellant’s convictions for e-mail harassment.

              II. Merger of Convictions for Violating a Protective Order

       Appellant contends that,“because the jury instructions and verdict sheet created

ambiguity” with respect to the conduct upon which the jury relied in convicting him of fifty

counts of violating a protective order, appellant’s fifty convictions must merge into no more

than nine for sentencing purposes, one for each day on which a violation of a protective

order was found to have occurred. He asserts that, under the rule of lenity, the ambiguity

with respect to the basis for the jury’s verdicts must be resolved in his favor, and thus a

remand of his case is required, with instructions that he be resentenced to no more than one

year of imprisonment per day on which a violation of a protective order was committed.

       As an initial matter, the State responds that appellant failed to preserve this issue for

appellate review, because, although appellant “argued that the violations should be limited

by the days charged and not the number of emails, he did not assert as a basis for his claim

that the [ ] jury’s verdict was unclear.” On the merits, the State argues that upon

consideration of (1) the verdict sheet, (2) the trial court’s instructions to the jury, and (3) the

prosecutor’s closing argument, the jury’s verdicts were not ambiguous, and thus appellant

“is not entitled to the benefit of an ambiguity.”

       We first conclude that appellant’s issue is preserved, because, at the sentencing

hearing, defense counsel raised the issue of the merger of the violation of protective orders


                                                16
for each of the nine days for which the jury convicted appellant. Although defense counsel

did not utter the words “rule of lenity,” he clearly preserved the issue of merger of the

convictions for violation of the protective order, and the trial court clearly decided the issue

when it stated: “I don’t believe that anything technically merges. . . . Each violation of the

protective order was exactly that, a separate and distinct email that occurred over the course

of those eight [sic] days.” Because the issue was raised in and decided by the trial court, the

issue is preserved for our review. See Md. Rule 8-131(a).

       There are three grounds on which an individual’s convictions may be merged for

sentencing purposes: “(1) the required evidence test; (2) the rule of lenity; and (3) ‘the

principle of fundamental fairness.’” Carroll v. State, 428 Md. 679, 693-94 (2012) (quoting

Monoker v. State, 321 Md. 214, 222-23 (1990)). Appellant concedes that the required

evidence test is not applicable in this case.

       With respect to the purpose and applicability of the rule of lenity, the Court of

Appeals has explained:

           Two crimes created by legislative enactment may not be punished
           separately if the legislature intended the offenses to be punished by
           one sentence. It is when we are uncertain whether the legislature
           intended one or more than one sentence that we make use of an aid
           to statutory interpretation known as the rule of lenity. Under that
           rule, if we are unsure of the legislative intent in punishing offenses as
           a single merged crime or as distinct offenses, we, in effect, give the
           defendant the benefit of the doubt and hold that the crimes do merge.

Clark v. State, 188 Md. App. 185, 207-08 (2009) (quotation marks omitted) (quoting

Monoker, 321 Md. at 222).

                                                17
       The Court of Appeals stated in Nicolas v. State, 426 Md. 385, 408 n.6 (2012):

           As Maryland case law indicates, the appropriate standard to apply
           when addressing a question of factual ambiguity in the context of
           merging convictions is to resolve the ambiguity in the defendant’s
           favor in a situation where it is impossible to know for certain the
           rationale of the trier of fact for finding the convictions entered against
           the defendant.

See also Snowden v. State, 321 Md. 612, 619 (1991); State v. Frye, 283 Md. 709, 723-25

(1978); Cortez v. State, 104 Md. App. 358, 361 (1995). Because “[t]he burden of proving

distinct acts or transactions . . . falls on the State,” “when the indictment or jury’s verdict

reflects ambiguity as to whether the jury based its convictions on distinct acts, the ambiguity

must be resolved in favor of the defendant.” Morris v. State, 192 Md. App. 1, 39 (2010).

Courts have looked to the charging document, jury instructions, verdict sheet, and evidence

introduced at trial to determine whether ambiguity existed. See id. at 39-44.

       We agree with the State that the record in the instant case is not ambiguous. First, the

trial court explained the verdict sheet to the jury as follows:

                  All right. Mr. Foreman, ladies and gentlemen, this case
           involves five different types of crime. However, you will receive a
           verdict sheet that has a total of 81 questions. The reason for that is
           there are charges that certain crimes were repeated multiple
           times over the course of certain days. So, I think the verdict sheet
           is very logical. It starts with the offenses that cover the span of
           time between June 1st and July 22nd; and then it goes in
           chronological order for the dates the State alleges the Violations
           of the Protective Order, the Harassment, and Harassment by
           Electronic Mail.

(Emphasis added).


                                              18
       In addition, the court instructed the jury that the verdict sheet included several counts

charging the same crimes because “certain crimes were repeated multiple times” and that the

jury “must consider each charge separately and return a separate verdict as to each charge.”

       Then, in her closing argument, the prosecutor explained:

                  Now July 6th, we’ve gotten the Protective Order. Questions
           22 through 38, they’re all charges of violating the Protective Order.
           You will see when you go through these email chains—it is important
           when you go through these chains to look at the emails. If you look
           at the times they’re sent, they are in there duplicate times. Some
           emails you are going to read, you look at times because sometimes
           when a reply is sent, it attaches that older email with it. So you want
           to go through and really sort out how many emails the defendant
           actually sent because he only gets charged one time per email.
           Okay.

                  My count, I came up with 23 emails were sent that day when
           you go through the counts and the types of emails. There are 23
           emails sent on July 6th. Remember I said before for each email
           you find, one emails equals one count of guilty for Violation of a
           Protective Order. So, he sent 23.

                   You are going to see he has 17 charges on that day for
           violating the Protective Order. So, if you find, yes, he sent all 23, you
           can’t find him guilty of 23 counts because we’ve only charged 17.
           But, if you all agree that he sent all 23 of those emails on July 6th,
           then he’s guilty of all 17. If you say, no, we only think he sent 16 of
           these emails, then he’s guilty of 16 counts of violating the Protective
           Order and not guilty of one count on July 6th.

                                             ***

                  On July 9th he sent five emails that day. Questions 40 and 41
           go to violating a Protective Order. He has a total of two charges for
           violating the Protective Order on July 9th out of the five emails, same
           logic. If you find he sent two of the five emails, he’s guilty. If you
           find he sent all five of the emails, he’s guilty of both counts of

                                              19
          violating the Protective Order. If you find he only sent one, then he’s
          only guilty of one. If he [sic] find he sent none, no emails, then he
          can’t be guilty.

                                            ***

                 July 13th, questions 43 and then 45 to 51 go to violating the
          Protective Order for a total of eight charges. Eighteen emails sent
          that day from Riffraffshawn. Same logic, if you find he sent all 18,
          then clearly he’s guilty of the eight. The only way he would not be
          guilty of all of those counts is if you find he sent less than eight
          emails that day . . . .

                  July 14th, same theme going here. Question 52 applies to
          Violation of a Protective Order. One charge you find he sent at least
          one email that day, and I show that he sent two, he’s guilty of one
          count of violating the Protective Order. Same thing on July 16th, the
          Violation of Protective Order applies to Count 54. Then 56 through
          63 of your verdict sheet, sent 23 emails that day, charged nine times.
          If you think he sent everything, then he’s guilty of all of the counts
          because they exceed nine. If you think he sent at least nine, he’s still
          guilty of all of the counts. He only starts becoming not guilty of some
          of those counts if you find that he did not send nine emails on the
          16th. . . .

                 July 17th, same thing, six emails, four charges. As long as you
          find he sent at least four emails or more, he’s guilty of all the
          charges. . . . Same thing on July 18th. For this one, he sent four
          emails. He has four charges. So, to find him guilty of all the counts,
          you have to find that he sent all four emails that day, same thing for
          July 19th.

                  Now, July 22nd, this is the day he sent the email, I’m coming
          in the red truck. I’m outside. I’ll honk my horn. He sent one email.
          He’s charged with one email. If you find he sent that email, he’s
          guilty of that count of violating a Protective Order. That’s question
          80 on your verdict sheet.

(Emphasis added).


                                            20
       We conclude that the jury’s verdicts were not ambiguous, because the verdict sheet,

coupled with the trial court’s instructions regarding the verdict sheet and the prosecutor’s

closing argument, made clear that each violation of the protective order corresponded to

each email sent by appellant to Williams. In its instructions regarding the verdict sheet, the

court stated that “certain crimes were repeated multiple times over the course of certain

days.” The prosecutor supplemented the court’s instruction when she stated that, “for each

email you find, one emails equals one count of guilty for Violation of a Protective Order.”

The prosecutor then explained to the jury that, if on a particular day the jury found that

appellant sent more emails than the number of charges for violation of a protective order,

appellant would be guilty of only the number of charges. Conversely, according to the

prosecutor, if the jury found that appellant sent fewer emails than those charged, appellant

would be guilty of only the number of emails sent on that day and not guilty of the remainder

of the charges for that day. Therefore, because the jury’s verdicts were not ambiguous, the

court did not err in declining to merge appellant’s fifty convictions into nine for sentencing

purposes. See Morris, 192 Md. App. at 39.

                  III. Merger of Reckless Endangerment Convictions

       Appellant argues that his two convictions related to posting information on

Craigslist.org, with Williams as the victim, should merge, because the relevant entries on the

verdict sheet, Counts 11 and 20, were ambiguous in that they asked “Is the defendant . . . not

guilty or guilty of the [r]eckless [e]ndangerment of [Williams] between June 1, 2012 and


                                             21
July 22, 2012, to wit: by posting information about [Williams] on Craigslist.com?”

Appellant contends that, due to the wording of the verdict sheet, there is no way of knowing

“which conduct the jury relied upon for each conviction, whether different jurors relied on

different Craigslist ads, or whether they even considered different ads for the two

convictions.” Moreover, appellant insists that the corresponding jury instruction on reckless

endangerment did not add any clarity. Accordingly, appellant contends that, where the noted

portions of the verdict sheet and jury instructions did not indicate the distinction between

the conduct to be considered for the two charged offenses of reckless endangerment related

to posting on Craigslist with Williams as the victim, those convictions “must now merge.”

      Again, the State responds that this argument is not preserved, because appellant “did

not object when the court imposed separate sentences on counts eleven and twenty and he

did not argue that the sentences should merge based upon an ambiguity in the record.” As

for the merits of appellant’s claim, the State argues that the basis for the jury’s verdict on

these two counts is clear, because, as was true for the convictions for the violation of the

protective order, the record shows that “no reasonable jury deliberating on the reckless

endangerment counts charging [appellant] with the posting of the Craigslist ads could have

found him guilty of both counts eleven and twenty on the basis of the same posting.”

(Footnote omitted).

       As a preliminary matter, we conclude that appellant’s argument is preserved, because,

at the sentencing hearing, defense counsel stated:


                                             22
                    Secondly, as to the reckless endangerment charges. We would
            argue that at least the two Craig’slist [sic] postings which were filed
            in this case, which is six of the reckless charges, should merge into
            three as well.

                    The language of the indictment states for Angell from June 1st
            to July 22nd. It does not specific [sic]—the indictment does not
            specify that there were two separate instances, it just discusses the
            language saying this was one course of action over this timeframe.
            It is basically duplicitous language for both of the charges. It is our
            argument that they should merge into three separate charges.

Because defense counsel raised the argument that the two charges of reckless endangerment

based on the Craigslist ad should merge, the issue is preserved for our review. See Md. Rule

8-131(a).

       Turning to the merits, we agree with the State that the two convictions for reckless

endangerment based on the Craigslist ads were based on two distinct acts and thus were not

ambiguous. First, we look to the charging document to determine whether there was any

ambiguity regarding the factual basis for the Craigslist ad charges. See Morris, 192 Md.

App. at 39 (“Accordingly, when the indictment or jury’s verdict reflects ambiguity as to

whether the jury based its convictions on distinct acts, the ambiguity must be resolved in

favor of the defendant.”(emphasis added)); see also Gerald v. State, 137 Md. App. 295, 312

(2001) (“With an ambiguity in the indictment, and non-curative instructions, the first degree

assault conviction must indeed merge into the robbery conviction.” (emphasis added));

Williams v. State 187 Md. App. 470, 477 (2009) (“[Defendant’s] charging document is

ambiguous as to the particular act for which he was charged with first degree assault of


                                              23
[victim]. Moreover, the court did not instruct the jury as to “how the assault and robbery

charges related to one another, how they differed, and what the jury needed to find to convict

under both charges.” (quoting Gerald, 137 Md. App. at 312)).

       The language in the charging document makes clear that appellant was charged with

two counts of reckless endangerment based on conduct related to two different Craigslist

ads:

                                        COUNT 11

           THE GRAND JURORS OF THE STATE OF MARYLAND FOR
           THE BODY OF PRINCE GEORGE’S COUNTY ON THEIR OATH
           DO PRESENT THAT MICHAEL ANTHONY JOHNSON, II ON
           OR ABOUT THE 1st DAY OF JUNE, 2012, THROUGH THE
           22ND DAY OF JULY, 2012, IN PRINCE GEORGE’S COUNTY,
           MARYLAND, DID RECKLESSLY ENGAGE IN CONDUCT, TO
           WIT: POSTING MATERIAL OF ANGELL WILLIAMS ON
           CRAIGSLIST.COM INVITING MEN TO COME OVER TO HER
           RESIDENCE TO ENGAGE IN SEX AND/OR SEXUAL ACTS WITH
           ANGELL WILLIAMS AND/OR HER DAUGHTERS THAT
           CREATED A SUBSTANTIAL RISK OF DEATH OR SERIOUS
           PHYSICAL INJURY TO ANGELL WILLIAMS., IN VIOLATION
           OF CR-03-204(a)(1) OF THE CRIMINAL LAW ARTICLE
           AGAINST THE PEACE, GOVERNMENT AND DIGNITY OF
           THE STATE. (RECKLESS ENDANGERMENT)

                                             ***

                                        COUNT 20

           THE GRAND JURORS OF THE STATE OF MARYLAND FOR
           THE BODY OF PRINCE GEORGE’S COUNTY ON THEIR OATH
           DO PRESENT THAT MICHAEL ANTHONY JOHNSON, II ON
           OR ABOUT THE 1st DAY OF JUNE, 2012, THROUGH THE
           22ND DAY OF JULY, 2012, IN PRINCE GEORGE’S COUNTY,
           MARYLAND, DID RECKLESSLY ENGAGE IN CONDUCT, TO

                                             24
           WIT: POSTING MATERIAL OF ANGELL WILLIAMS ON
           CRAIGSLIST.COM INVITING MEN TO COME OVER TO HER
           RESIDENCE AND RAPE ANGELL WILLIAMS AND HER
           DAUGHTERS THAT CREATED A SUBSTANTIAL RISK OF
           DEATH OR SERIOUS PHYSICAL INJURY TO ANGELL
           WILLIAMS, IN VIOLATION OF CR-03-204(a)(1) OF THE
           CRIMINAL LAW ARTICLE AGAINST THE PEACE,
           GOVERNMENT AND DIGNITY OF THE STATE. (RECKLESS
           ENDANGERMENT)

(Bold emphasis in original) (italics and underline added).

       Second, as stated previously, the trial court’s instructions regarding the verdict sheet

indicated that the reckless endangerment charges corresponded to distinct acts or conduct

engaged in by appellant. In its instructions regarding the verdict sheet, the court stated that

“certain crimes were repeated multiple times over the course of certain days.”

       Third, the prosecutor stated the following in her closing argument:

           On June 20th, first the victim finds out that her MSN account is
           changed to—the backup email is changed to the
           mikejohnson516@yahoo.com. When you take a look at that, you’ll
           see in the evidence there’s actually a chart that confirms that after she
           fixed it; and it shows that they were removing the Mikejohnson516.
           We know that’s the defendant’s email account. He told us that. Then
           a man shows up. This is the day they start showing up. A man
           shows up at her house. He says that he has found a Craigslist ad.
           That one you won’t see. This is just from the testimony of Ms.
           Williams. She testified that she saw the ad. He showed her on his
           phone. It was basically some vulgar language about sex acts that
           supposedly had been her offering to perform to these men she
           didn’t know. She said the pictures were definitely her, but she
           did not put the posting up. The victim calls 911 because this is
           going on.

                                             ***


                                              25
                    The 22nd,men are showing up at her house. At this point, she
            said it was just continuance [sic]. Men are continuously coming to
            her house. One of the men comes up again, says there’s a
            Craigslist posting.[2] This posting you will see. It’s in evidence.
            On this it’s basically saying this is real, rape me. It is a rape
            fantasy. Take a look at that evidence. It goes through. It asks
            people who responded to just kick in the door, don’t talk to her,
            just come in and rape her. Men are responding to this. They’re
            showing up at her home, her home where she’s at with her four
            children.

(Emphasis added).

       The prosecutor’s closing argument thus tracked the language in the indictment and

made it clear to the jury that Williams was being charged with reckless endangerment based

on two different Craigslist ads: the first one, which was shown to Williams on June 20,

2012, but was not in evidence, and the second one, which was shown to Williams on June

21, 2012, and was in evidence. Moreover, the prosecutor’s remarks were based on

Williams’s own testimony: she testified that she was shown the first ad on June 20, 2012,

which said “come over and have sex with me.” This Craigslist ad corresponds with Count

11, where appellant was charged with recklessly engaging in conduct by “posting material

and information of [ ] Williams on Craigslist.com inviting men to come over to her residence

to engage in sex and/or sexual acts.” (Emphasis added). Later on, Williams testified that

she was shown a Craigslist ad on June 21, 2012; she read from the ad, which described a

rape fantasy: “this is real rape me.” This ad, which was in evidence, corresponds with Count



      2
          Williams testified that she was shown this ad on June 21, 2012, not June 22, 2012.

                                             26
20, where appellant was charged with recklessly engaging in conduct by “posting material

and information of [ ] Williams on Craigslist.com inviting men to come over to her residence

and rape [ ] Williams and her daughters.” In sum, (1) the charging document clearly

delineated two separate counts associated with conduct related to two distinct Craigslist ads;

(2) the jury instructions emphasized that each charge corresponded to a distinct act; (3) there

was an evidentiary basis for the jury to convict appellant of reckless endangerment of

Williams based on two distinct Craigslist ads; and (4) such basis was explained to the jury

by the prosecutor. As a result, the two convictions related to posting information on

Craigslist.org, with Williams as the victim, were not ambiguous. Accordingly the circuit

court did not err in declining to merge those two convictions for sentencing purposes. See

Morris, 192 Md. App. at 39.

                             IV. Appellant’s Prior Convictions

                                   (A) Rebuttal Testimony

       Appellant contends that the court erred by allowing Williams to testify about his prior

convictions for assault and violation of a protective order in the State’s rebuttal case.

Appellant asserts that Williams’s testimony was not proper rebuttal evidence, because

appellant did not testify with respect to “the events that resulted in the first protective order

and his going to prison until January 2012” during the defense’s case-in-chief. Further,

appellant insists that his testimony did not include a discussion or denial of the assault in

question. Consequently, appellant claims that “Williams[’] testimony was not competent


                                               27
rebuttal evidence which explained, or directly replied to, or contradicted, any new matter that

had been brought into the case by appellant’s testimony,” and thus its admission was error

warranting reversal of appellant’s convictions.

       The State responds that appellant did not preserve this issue, because defense counsel

failed to object when Williams testified about appellant’s prior convictions, and that there

was no “temporal proximity” between the trial court’s ruling on the motion in limine and

Williams’s testimony. See Dyce v. State, 85 Md. App. 193, 198 (1990) (appellate court

exercised discretion to consider an issue raised during the cross-examination of a witness

following the motion in limine, even though trial counsel did not object during the cross-

examination, because “the first question posed on cross-examination[] was separated only

by [the witness’s] direct examination,” which was “relatively brief (it is recorded on 14

pages of the trial transcript)”). As to the merits, the State argues that the court properly

exercised its discretion when it ruled that such testimony was proper rebuttal testimony.

       As an initial matter, we conclude that appellant’s argument is preserved. Although

the State is correct that defense counsel failed to object when Williams testified, only one

witness, Detective Jefferson Davis, testified in between when the trial court ruled in favor

of the State’s motion in limine and when the State called Williams to testify in rebuttal. The

State asked only five questions of Det. Davis, and defense counsel declined to cross-examine

him. In our view, the interlude of Det. Davis’s testimony, which takes up less than two

pages of the trial transcript, was “relatively brief,” and thus we exercise our discretion to


                                              28
consider appellant’s challenge to Williams’s testimony during the State’s rebuttal case. See

id.

       “Rebuttal evidence is ‘any competent evidence which explains, or is a direct reply to,

or a contradiction of any new matter that has been brought into the case by the defense.’”

Rollins v. State, 161 Md. App. 34, 89 (2005) (quoting Collins v. State, 373 Md. 130, 142

(2003)). Ruling on the admissibility of rebuttal evidence is a matter within the sound

discretion of the trial court, “and will be reversed only if it is manifestly wrong and

substantially injurious.” Rollins, 161 Md. App. at 89 (citations and internal quotation marks

omitted).

       In the instant case, appellant testified during the defense’s case-in-chief that he had

contact with Williams “several times” between when he was released from jail in January

2012 and June 2012. Specifically, appellant testified that Williams emailed him in February

2012; that Williams emailed him her new phone number and they talked on the phone in

May 2012; and that appellant called Williams the week after Father’s Day in June 2012 to

meet at a park so that appellant could see their son. According to appellant, he called

Williams three times during this five-month time period, and Williams called him twice.

Appellant further testified that Williams initially contacted appellant, and that they “basically

had common banter back and forth. It wasn’t any type of ill feelings involved all the way

up until right around June . . . . That’s when everything went down hill. But, before that

everything was fine.”


                                               29
       Given appellant’s testimony that Williams and appellant were in contact between

January and June 2012, that Williams often initiated such contact, and that there were no “ill

feelings involved” during the majority of this time, the trial court did not abuse its discretion

in allowing the State to challenge the credibility of appellant’s testimony by allowing

testimony on appellant’s convictions for assault and violation of a protective order and the

details behind such convictions. As the court explained during its evidentiary ruling:

           [I]t’s not just that it’s a prior conviction, it’s that it’s a prior
           conviction in which he was convicted of assaulting her. That, to me,
           is very significant. He did testify that this was a banter between the
           two of them. The fact that there was a prior assault I think is
           very relevant to judge the credibility between the two of them.
           That’s what it comes down to as to whether or not she was
           generally afraid or not, so I am going to permit it.

                                              ***
           I think one of the issues in this case the jury will have to decide is is
           the email correspondence between the two of them consensual or
           is [Williams] credible when she says this was the result of fear
           and a decision she made to try and be able to prove from whom
           these emails were coming. I think that’s a fair very brief summation
           of her testimony and testimony that on a prior occasion within a very
           short period of time of this occurring there was a Protective Order.
           He violated the Protective Order. He got arrested for violating the
           Protective Order. Then he came back and violated it again. I think
           it goes a long way of explaining to the jury why it’s credible that
           these conversations on line were the result of what she said.

                  I am going to permit it. If you want me to give a limiting
           instruction saying that it can be considered. Whatever you want me
           to say I will, but I think it is important that the jury have that
           information to determine the credibility of each witness. I am going
           to permit them to get into the facts of those events.

(Emphasis added).

                                               30
       We agree with the trial court that appellant’s two prior convictions were relevant to

assessing the credibility of appellant’s testimony regarding the nature and extent of his

contact with Williams from January through June 2012, as well as the credibility of

Williams’s testimony that she thought appellant was the author of the harassing emails and

that she was afraid of appellant. Thus, evidence relating to these convictions explained,

directly replied to, and contradicted “new matter . . . brought into the case by the defense.”

Rollins, 161 Md. App. at 89 (quoting Collins, 373 Md. at 142). Accordingly, the trial court

did not abuse its discretion by admitting the rebuttal evidence in question.

                                     (B) Prior Bad Acts

       Nevertheless, appellant contends that, even if his testimony “permitted some rebuttal

evidence from Williams,” it did not permit a detailed recounting of the noted assault, which

“constituted inadmissible other crimes/bad-acts evidence whose unfair prejudice far

exceeded any probative value.” Appellant asserts that Williams’s testimony was not relevant

to one of the exceptions provided for in Maryland Rule 5-404 and, further, was not more

probative than prejudicial. Accordingly, appellant concludes asserts that admission of

Williams’s testimony was reversible error.

       The State responds that appellant failed to preserve his “prior bad acts” argument for

appellate review. We agree with the State. During the motion in limine regarding the

evidence of appellant’s convictions for assault and violation of the protective order, defense

counsel raised the issue of whether such testimony constituted proper rebuttal evidence; he


                                             31
never asserted that such evidence constituted improper character evidence in violation of

Maryland Rule 5-404. Accordingly, we will not address appellant’s argument.

                                     V. Email Evidence

                                 (A) Authentication of Emails

       Appellant contends that the trial court erred by admitting printouts of emails that

Williams claimed were sent to her by appellant, because the emails were not authenticated.

Appellant insists that without

           either an admission from [him] as to the content of the email
           messages, evidence from either Williams’s or [his] email accounts or
           computers, or evidence from one of the email providers, the printouts
           of the email messages could not be properly authenticated when such
           evidence could easily be doctored or fabricated to appear to be
           something it is not.

       The State responds that Williams presented sufficient direct and circumstantial

evidence to authenticate the emails. We agree with the State.

       In Dickens v. State, this Court explained that “the burden of proof for authentication

is slight, and the court need not find that the evidence is necessarily what the proponent

claims, but only that there is sufficient evidence that the jury ultimately might do so.” 175
Md. App. 231, 239 (2007) (emphasis in original) (citations and internal quotation marks

omitted); see also Griffin v. State, 419 Md. 343, 366-67 (2011) (citing to Dickens for the

proposition that “the burden of proof for authentication is slight”).

       We recently addressed the issue of authenticating emails in Donati. See 215 Md.

App. at 709-11. In Donati, we explained:

                                             32
        Maryland Rule 5-901 addresses the requirements to
authenticate evidence, including electronically stored evidence. It
provides as follows: “The requirement of authentication or
identification as a condition precedent to admissibility is satisfied by
evidence sufficient to support a finding that the matter in question is
what its proponent claims.” Md. Rule 5-901(a).

                                 ***

In Lorraine [v. Markel Am. Ins. Co., 241 F.R.D. 534 (D. Md. 2007)],
Judge Paul W. Grimm discussed the “many ways” in which e-mail
evidence may be authenticated:

              “[E]-mail messages may be authenticated by
       direct or circumstantial evidence. An e-mail
       message’s distinctive characteristics, including its
       ‘contents, substance, internal patterns, or other
       distinctive characteristics, taken in conjunction with
       circumstances[,]’ may be sufficient for
       authentication.

              Printouts of e-mail messages ordinarily bear
       the sender’s e-mail address, providing
       circumstantial evidence that the message was
       transmitted by the person identified in the e-mail
       address. In responding to an e-mail message, the
       person receiving the message may transmit the reply
       using the computer’s reply function, which
       automatically routes the message to the address from
       which the original message came. Use of the reply
       function indicates that the reply message was sent to
       the sender’s listed e-mail address.

              The contents of the e-mail may help show
       authentication by revealing details known only to
       the sender and the person receiving the message.

             E-mails may even be self-authenticating. Under
       Rule 902(7), labels or tags affixed in the course of
       business require no authentication. Business e-mails

                                  33
       often contain information showing the origin of the
       transmission and identifying the employer-company.
       The identification marker alone may be sufficient to
       authenticate an e-mail under Rule 902(7). However,
       the sending address in an e-mail message is not
       conclusive, since e-mail messages can be sent by
       persons other than the named sender. For example, a
       person with unauthorized access to a computer can
       transmit e-mail messages under the computer owner’s
       name. Because of the potential for unauthorized
       transmission of e-mail messages, authentication
       requires testimony from a person with personal
       knowledge of the transmission or receipt to ensure
       its trustworthiness.”

Id. at 554 (quoting Jack B. Weinstein & Margaret A. Berger,
Weinstein’s Federal Evidence § 900.07[3][c] (Joseph M. McLaughlin
ed., Matthew Bender 2d ed. 1997)).

       Judge Grimm further noted:

       Courts . . . have approved the authentication of
       e-mail by the above described methods. See, e.g.,
       [United States v.] Siddiqui, 235 F.3d [1318,] 1322-23
       [(11th Cir. 2000)] (E-mail may be authenticated
       entirely by circumstantial evidence, including its
       distinctive characteristics); [United States v.] Safavian,
       435 F. Supp. 2d [36,] 40 [(D.D.C.2006)] (recognizing
       that e-mail may be authenticated by distinctive
       characteristics 901(b)(4), or by comparison of
       exemplars with other e-mails that already have been
       authenticated 901(b)(3)); Rambus [Inc. v. Infineon
       Technologies AG], 348 F. Supp. 2d 698 [(E.D.Va.
       2004)] (E-mail that qualifies as business record may be
       self-authenticating under 902(11)); In re F.P., 878
       A.2d [91,] 94 [(Pa. Sup. Ct. 2005)] (E-mail may be
       authenticated by direct or circumstantial evidence).

Id. at 554-55.


                                  34
Donati, 215 Md. App. at 709-11 (emphasis added).

       In the case sub judice, the State presented sufficient circumstantial evidence to

authenticate the     email   printouts.      First,   appellant   testified   that both   the

michaeljohnson516@yahoo.com and the rifraffshawn@yahoo.com email addresses

belonged to him. Appellant’s admissions thus “provid[e] circumstantial evidence that the

message was transmitted by the person identified in the e-mail address.” Donati, 215 Md.

App. at 710 (quoting Lorraine, 241 F.R.D. at 554).

       Second, Williams testified that various details in the emails were known by appellant,

such as (1) referring to Williams as “Big Head,” a nickname that only appellant used; (2)

referring to Williams’s sexual abuse when she was a child; (3) referring to appellant’s and

Williams’s son by name; (4) saying that he “swore to beans,” which was a common phrase

used by appellant “when he’s swearing on his grandmother’s grave”; (5) saying that

Williams was “the mother of his child”; (6) referring to their romantic history and

subsequent marital problems, including the woman with whom appellant had an affair; (7)

signing an email “Your Mike”; and (8) referring to Williams’s mother’s history of breast

cancer. All of these details, considered together, “‘help[ed] show authentication by revealing

details known only to the sender and the person receiving the message.’” Id.; see also id. at

713 (“Other circumstances have included an e-mail reference to the author with the

defendant’s nickname, where the context of the e-mail revealed details that only the

defendant would know, and where the defendant called soon after the receipt of the e-mail,


                                             35
making the same requests that were made in the e-mail.”).

       Third, forensic evidence provided circumstantial evidence that appellant sent the

e-mails at issue. Detective Michael Brackett testified that 4,113 instances of the word

“Riffraffshawn” were found on one of the computers seized at appellant’s mother’s home,

as well as “instances of website history for BlackPlanet.com,” including a web page title for

“Angellwet-wet - BlackPlanet.com.” In addition, appellant’s mother’s home was the

physical address associated with the IP address for the e-mails sent by the

riffraffshawn@yahoo.com email account. Such “forensic evidence connecting a

computer . . . from which the e-mails were sent” is an acceptable means of providing

circumstantial evidence to support authentication.         Id. at 713.    Given the ample

circumstantial evidence presented in this case that the email printouts were what Williams

claimed them to be, namely, emails sent to her by appellant, coupled with the “low bar” for

authentication, the trial court did not err in ruling that the email printouts had been

authenticated. See Griffin, 419 Md. at 367 (Harrell, J., dissenting).

                                  (B) Best Evidence Rule

       Appellant asserts that the email printouts were not the best evidence of the emails in

question. Specifically, appellant claims that “there was never any explanation why the only

evidence offered was the printouts of the emails instead of getting the actual emails from a

computer or one of the email providers.” Although appellant did admit the emails at issue

were sent from his email address, he denied sending them. Consequently, appellant


                                             36
contends that there was no reason to merely introduce printouts of the noted emails, and that

doing so violated the best evidence rule and constituted reversible error.

       The State responds that appellant’s best evidence argument is not preserved, because

appellant did not seek to exclude the emails on that basis. We agree with the State.

       During the hearing on the motion in limine, defense counsel raised two arguments

regarding the admission of the emails: whether they could be authenticated by Williams

alone, and whether they could overcome the hearsay rule. Defense counsel never raised the

best evidence rule, which is a distinct rule from both authentication and hearsay. Compare

Md. Rule 5-1003 with Md. Rule 5-802 and Md. Rule 5-901. As a result, this issue is not

preserved for appellate review.

                                          JUDGMENTS OF THE CIRCUIT COURT
                                          FOR PRINCE GEORGE’S COUNTY
                                          AFFIRMED; APPELLANT TO PAY COSTS.




                                             37